Judgment reversed on the law, with costs to the defendant, and complaint dismissed, with costs. Plaintiffs’ appeal dismissed as academic. Memorandum: A stock company or its transfer agent on receiving notice that a person seeking a transfer of stock on the books of the company and the issuance of a new certificate has only a qualified or life interest with power of sale, cannot be compelled to issue new stock in the name of the transferee individually without limitation but may show upon the face of the new certificate of stock the limitation of the transferee’s interest. All concur. (The judgment directs defendant to register stock in the name of the transferee individually, and adjudges that plaintiffs are not entitled to money damages.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.